NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

 FRANKLIN H. WRIGHT, AKA JESSE F. SWARTZ,
          AKA YUTZ MCDOUGAL,
              Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2017-1752
                ______________________

    Appeal from the United States Court of Federal
Claims in Nos. 1:16-cv-01346-CFL, 1:16-cv-01611-CFL,
Judge Charles F. Lettow.
                ______________________

                Decided: July 12, 2017
                ______________________

   FRANKLIN H. WRIGHT, Los Angeles, CA, pro se.

    SHARI A. ROSE, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for defendant-appellee. Also represented by
CHAD A. READLER, ROBERT E. KIRSCHMAN, JR., BRIAN A.
MIZOGUCHI.
                 ______________________
2                                   WRIGHT   v. UNITED STATES



Before PROST, Chief Judge, O’MALLEY, and CHEN, Circuit
                       Judges.
PER CURIAM.
    Franklin H. Wright seeks review of the January 27,
2017 decision of the Court of Federal Claims (“the Claims
Court”) dismissing his consolidated cases for lack of
subject-matter jurisdiction. Wright v. United States, Nos.
16-1346C & 16-1611C, 2017 WL 398335 (Fed. Cl. Jan. 27,
2017). For the following reasons, we affirm the decision of
the Claims Court.
                       BACKGROUND
     On October 14, 2016, Wright filed a complaint with
the Claims Court, raising two claims labeled as “[b]reach
of contract.” Suppl. App. 13–14. First, he argued that
employees of certain federal courthouse buildings in San
Francisco, California “unlawfully removed” his “law
library access,” resulting in a violation of his “equal access
rights” under the Fourteenth Amendment. Id. at 14.
Second, he argued that the United States Supreme Court
failed to properly consider a motion he included with his
petition for certiorari in an unrelated case. Id. at 14–15;
see generally Wright v. United States Interagency Council
on Homelessness, No. 14-0353RS, 2014 WL 4354534 (N.D.
Cal. Sept. 2, 2014), appeal dismissed, No. 15-15052 (9th
Cir. Apr. 23, 2015). In that motion, Wright had “request-
ed that his petition be considered outside of the petition
review pool, for review by Justice John Paul Stevens,” a
request he believed was either rejected or not considered.
Suppl. App. 15–16. In his complaint, Wright insisted that
he was “not seeking monetary remedy,” instead request-
ing “injunctive and specific remedy” in the form of the
Claims Court: (1) granting access to the San Francisco
federal law libraries; and (2) requiring Justice Stevens to
personally review and decide the petition for certiorari.
Id. at 18.
WRIGHT   v. UNITED STATES                                   3



    On December 5, 2016, Wright filed another complaint
with the Claims Court, this time under the alias “Yutz
McDougal.” Id. 20. In that complaint, he raised a
“[b]reach[] of contract” claim against the Council of Eco-
nomic Advisers, the National Economic Council, and the
United States Federal Reserve Bank for their alleged
failure to “monitor and prevent unnecessary debt growth,”
“alleviate trade deficits,” ensure that “fair wage-paying
employment options are available,” and “correct unbal-
anced budgets.” Suppl. App. 23, 34–35. Wright sought
“declaratory, injunctive, or mandamus issuance compel-
ling defendants to take corrective action,” as well as a
“[m]onetary amount in the form of compensation for hours
expended” on research for the complaint. Id. at 36.
    On December 13, 2016, the government filed a motion
to dismiss in the first case. On December 29, 2016, the
Claims Court issued an order to show cause in both cases,
directing “plaintiffs to show cause . . . why one of the
complaints ought not to be dismissed, or at least why the
two complaints ought not to be consolidated.” Wright,
2017 WL 398335, at *2. In response, Wright “did not
dispute the true identity of Mr. McDougal and suggested
that the court dismiss or ‘[r]emand’ the complaint filed by
Mr. McDougal,” but he otherwise opposed the govern-
ment’s motion. Id.
    On January 27, 2017, the Claims Court issued an
opinion and order consolidating the two cases and dis-
missing both complaints for lack of subject-matter juris-
diction. Id. at *1. With respect to consolidation, the
Claims Court noted that “Mr. Wright and Mr. McDougal
are the same person acting under different names,” and
that adjudicating both complaints turned on the same
issue of “whether the court has jurisdiction to hear claims
that [he] . . . described as breaches of contract.” Id. at *3.
The Claims Court accordingly found that the interests of
“judicial economy” outweighed the “potential for delay,
confusion, and prejudice” from consolidation. Id. at *2–3
4                                  WRIGHT   v. UNITED STATES



(quoting Zafer Taahhut Insaat Ve Ticaret, A.S. v. United
States, 120 Fed. Cl. 604, 611 (2015)). With respect to
jurisdiction, the Claims Court found that all three nomi-
nally “contract” claims failed to actually “allege any
breach of contract that could provide [the Claims Court]
with jurisdiction.” Id. at *3. The Claims Court granted
the government’s motion to dismiss, and Wright timely
appeals to this court.
                       DISCUSSION
     On appeal, Wright raises three substantive argu-
ments with respect to his breach-of-contract claims.
Specifically, he argues that the Claims Court: (1) should
have applied California law in determining whether the
purported contracts existed; (2) incorrectly required a
money-mandating source of law to find jurisdiction; and
(3) erred with respect to its alternative finding that,
jurisdiction aside, Wright’s complaints could be dismissed
for failure to state a claim under Rule 12(b)(6) of the
Rules of the United States Court of Federal Claims
(“RCFC”). Appellant Br. 15. All of these arguments are
without merit.
    Regarding California law, Wright argues that “it
would have been proper to . . . note that federal law’s
components were substantially similar to cited state law,
and also note the absence of [a] federal statute relating to
contracts.” Id. at 17. In particular, he suggests that his
“[Robinson v. Magee, 9 Cal. 81, 83 (1858)] citation is more
than proper to provide law in support of [his] claims,
especially considering the lack of law library access and
his pro se status.” Id. at 21. But the Claims Court did
not dismiss Wright’s claims as a consequence of his citing
state, rather than federal law. Rather, it found that his
claims were simply not cognizable as contractual breaches
on their own terms. Wright’s claims spoke variously to
violations of “Equal Protection” and “Due Process,” “the
Supreme Court’s practice and procedure,” and “perceived
WRIGHT   v. UNITED STATES                                5



deficiencies with the United States economy generally.”
Wright, 2017 WL 398335, at *4.
     To the extent Wright is instead arguing that Califor-
nia law, unlike our precedent, would recognize the exist-
ence of contracts in his case, that argument must be
rejected as well. As Wright concedes in his brief on ap-
peal, the requirements to find a contract under California
law are “nearly identical” to the requirements under
Federal Circuit precedent regarding government con-
tracts. Appellant Br. 21. Indeed, the only relevant differ-
ence Wright appears to note is the need to show “actual
authority on the part of the government’s representative
to bind the government.” Id. at 20–21 (quoting Flexfab,
L.L.C. v. United States, 424 F.3d 1254, 1265 (Fed. Cir.
2005)). The Claims Court’s decision, however, did not
need to reach the issue of authority for the reasons given
above. Wright, moreover, fails to address in any way
whether the facts set forth in his complaints satisfy the
otherwise identical requirements—for example, the need
for consideration.
     Regarding a money-mandating source of law, Wright
argues that the Claims Court “and the Tucker Act do not
require the presence of a money-mandating statute in
order to issue remedy to a claim.” Appellant Br. 26. We
find no error in the Claims Court’s decision on this mat-
ter; Wright is simply incorrect as a matter of law. “The
Tucker Act itself does not create a substantive cause of
action; in order to come within the jurisdictional reach
and the waiver of the Tucker Act, a plaintiff must identify
a separate source of substantive law that creates the right
to money damages.” Fisher v. United States, 402 F.3d
1167, 1172 (Fed. Cir. 2005) (citing United States v. Mitch-
ell, 463 U.S. 206, 216 (1983)).
    Finally, regarding failure to state a claim, Wright
states that “the lower court had insufficient support” to
find that his complaints “would be dismissed under”
6                                  WRIGHT   v. UNITED STATES



RCFC 12(b)(6). Appellant Br. 15. Wright does not, how-
ever, elaborate on this point or provide actual argument of
any kind. Upon full review of the record, we find no error
in the Claims Court’s alternative finding that, even if
jurisdiction were proper, Wright failed to satisfy the
requirements of RCFC 12(b)(6) by alleging the basic
requisite elements of a valid contract with the govern-
ment. See Wright, 2017 WL 398335, at *4 n.5.
    Apart from his substantive arguments, Wright raises
two additional issues. First, Wright argues that the
Claims Court “erred in denying [his] request for counsel
under 28 U.S.C. § 1915(e)(1).” Appellant Br. 24. As the
Claims Court correctly noted, however, its power to
appoint counsel in civil cases is limited. In civil proceed-
ings, the constitutional right to counsel is “highly circum-
scribed, and has been authorized in exceedingly restricted
circumstances,” such as for indigent parents in child
custody termination proceedings. Lariscey v. United
States, 861 F.2d 1267, 1270–71 (Fed. Cir. 1988). “[A]s a
general matter, the constitutional right to counsel . . .
does not attach in civil cases that do not involve the
potential deprivation of a liberty interest.” Pitts v.
Shinseki, 700 F.3d 1279, 1283 (Fed. Cir. 2012). Wright
alleges no such deprivation in this case.
     Second, Wright argues that the Claims Court should
have remanded his second complaint (rather than dis-
missing it), to either the Government Accountability
Office or the Department of Justice. Appellant Br. 32.
Wright offers no legal authority for this requested trans-
fer, much less for the GAO or DOJ to adjudicate his
claims in the first place. Properly finding a lack of sub-
ject-matter jurisdiction, the Claims Court correctly dis-
missed Wright’s consolidated complaints.
WRIGHT   v. UNITED STATES                               7



                        CONCLUSION
    After full review of the record and careful considera-
tion, we find no error in the Claims Court’s decision to
dismiss Wright’s complaints. Accordingly, we affirm.
                        AFFIRMED